DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following Office Action is in response to Applicant's Preliminary Amendment filled on 08/28/2020.
Claims 1-15 have been cancelled.
 Claims 16-33 are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-33 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s submission of prior art HE (WO 2017101383).

1 - 15. (Canceled)

Regarding claim 16, HE discloses a method for switching between different generations of mobile networks, the method comprising:
detecting, by a terminal device, that a first subscriber identification module (SIM) card of the terminal device switches from an older generation mobile network (Figure 1, shows Step 103: “determines whether the first SIM card falls back from the corresponding first network to the second network corresponding to the first SIM card.” Using the broadest reasonable interpretation, from the corresponding first network can be interpreted as the from an older generation mobile network) to a newer generation mobile network  (Step 103: “to the second network corresponding to the first SIM card, ...” The second network can be interpreted as the newer generation mobile network);
obtaining, by the terminal device a registration status of a second SIM card (In figure 1, at Step 103: Switch the second SIM card from its corresponding second network to the first network corresponding to the second SIM card according to the searched frequency band information. In this embodiment, the second SIM card is currently in its corresponding second network. After searching for the frequency band information of the first network corresponding to the second SIM card), wherein the registration status comprises an indication of a wireless carrier of the second SIM card and a mobile network used by the second SIM card (In figure 1, at step 103: In this embodiment, the second SIM card is currently in its corresponding second network. After searching for the frequency band information (e.g., wireless carrier)  of the first network corresponding to the second SIM card: thus, the “searching for the frequency band information of the first network corresponding to the second SIM card” may be interpreted as registration status comprises an indication of a wireless carrier of the second SIM card).
identifying, by the terminal device, a target mobile network based on the registration status (In Figure 1, steps 102 and 103, state that “as the first SIM card and the second SIM card belong to different operators, when the network of the first SIM card falls back, and the network provided by the operator corresponding to the second SIM card may be in a stable state, the first network (e.g., target mobile network) corresponding to the second SIM card is searched to obtain the frequency band information of the first network corresponding to the second SIM card. Step 103: Switch the second SIM card from its corresponding second network to the first network corresponding to the second SIM card according to the searched frequency band information.”;
and registering (that is, switching to first (or second) network), by the terminal device the first SIM card with the target mobile network (Step 103: Switch the second SIM card from its corresponding second network to the first network corresponding to the second SIM card according to the searched frequency band information).
In first embodiment, HE does not expressly disclose wherein the first SIM card and the second SIM card enable the terminal device to work in dual SIM dual standby single pass mode.
determining whether the first SIM card falls back from the corresponding first network to the second network corresponding to the first SIM card, and the network is back in the first SIM card, and the second SIM card is searched for. The frequency band information of the first network, the second SIM card is switched from the corresponding second network to the first network corresponding to the second SIM card according to the searched frequency band information, wherein the first SIM card and the second SIM card The network used by the SIM card belongs to different operators. Further, the first network is a high-standard 4G/5G network, and the second network is a low-standard 2G/3G network. In this embodiment, after the first SIM card appears backward, the second SIM card is switched from its corresponding low-standard network to its corresponding high-standard network, and the terminal is placed under the high-standard network relatively quickly.  Therefore, given the broadest reasonable interpretation, the first network is a high-standard 4G/5G network, and the second network is a low-standard 2G/3G network. After the first SIM card appears backward, the second SIM card is switched from its corresponding low-standard network to its corresponding high-standard network, and the terminal is placed under the high-standard network relatively quickly can be interpreted as ‘enabling the terminal device to work in dual SIM dual standby single pass mode’.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify embodiments of HE wherein first SIM card and the second SIM card enable the terminal device to work in dual SIM dual standby single pass mode for the purpose of  switching a corresponding low-standard network (e.g., 2G or 4G standard) to its corresponding high-standard network (e.g., 5G), and  placing the terminal 
Regarding claim 17, HE discloses the method according to claim 16, wherein a modem that serves the first SIM card is in a data service connectivity mode (Figure 1, “it indicates that the first network corresponding to the first SIM card is relatively stable, and the Internet service can be continued to be provided to the user without performing any network switching operation).
Regarding claim 18, HE discloses the method according to claim 16, wherein the target mobile network is identified as the newer generation mobile network (Figure 1and “Further, the first network is a high-standard network, including a 4G/5G network.” Newer generation network, i.e., “5G”) when the wireless carrier of the second SIM card is same as an wireless carrier of the first SIM card, and the second SIM card uses the newer generation mobile network (Figure 1, The first network and the second network corresponding to the second SIM card are networks provided by the second operator. Further, the first network is a high-standard network, including a 5G network). 
Regarding claim 19, HE discloses the method according to claim 16, wherein the obtaining the target mobile network comprises:
when the wireless carrier of the second SIM card is different from a wireless carrier ofApplication No. : To Be Assigned Filed: August 28, 2020Page: 10 of 14the first SIM card, or the second SIM card uses an older generation mobile network, instructing the second SIM card to search for the target mobile network (Embodiment 1 and Figure 1: “The first network and the second network corresponding to the first SIM card are networks provided by the first operator. The first network and the second network corresponding to the second SIM card are networks provided by the second operator”);
If the network of the first SIM card falls back, search for the frequency band information of the first network corresponding to the second SIM card).
Regarding claim 20, HE discloses the method according to claim 16, wherein the registration status of the second SIM card further comprises an indication indicating whether the second SIM card is installed on the terminal device step 102: “when the network of the first SIM card falls back, and the network provided by the operator corresponding to the second SIM card may be in a stable state, the smart terminal may The first network corresponding to the second SIM card is searched to obtain the frequency band information of the first network corresponding to the second SIM card. Step 103: “Switch the second SIM card from its corresponding second network to the first network corresponding to the second SIM card according to the searched frequency band information.”);
and the identifying the target mobile network comprises: when the indication indicates the second SIM card is not installed on the terminal device (step 103: in this embodiment, the second SIM card is currently in its corresponding second network. After searching for the frequency band information of the first network corresponding to the second SIM card, the smart terminal may send the second SIM card from its corresponding The second network switches to the first network corresponding to the second SIM card. After the second SIM card is switched, the smart terminal is in a high-standard network.), instructing a modem corresponding to the second SIM card to search for the target mobile network based on a downlink radio frequency resource (Step 103: Switch the second SIM card from its corresponding second network to the first network corresponding to the second SIM card according to the searched frequency band information); and obtaining, by the terminal device, the target mobile network from the modem (In this embodiment, the second SIM card is currently in its corresponding second network. After searching for the frequency band information of the first network corresponding to the second SIM card, the smart terminal may send the second SIM card from its corresponding second network and switches to the first network corresponding to the second SIM card).  
Regarding claim 21, HE discloses the method according to claim 16, wherein the newer generation mobile network comprises one or more of a 4Q a 4.5Q and a 5G mobile network (Figure 1, the first network is a high-standard network, including a 4G/5G network), and the older generation mobile network comprises one or more of a 2G or 3G mobile network (Figure 1, and the second network is a low-standard network, including a 2G/3G network).
Claim 22 contains subject matter similar to claim 16, and thus, is rejected under similar rationale. (He, Abstract, “terminal for network switching”).
Claim 23 contains subject matter similar to claim 17, and thus, is rejected under similar rationale.
Claim 24 contains subject matter similar to claim 18, and thus, is rejected under similar rationale.
 25 contains subject matter similar to claim 19, and thus, is rejected under similar rationale.
Claim 26 contains subject matter similar to claim 20, and thus, is rejected under similar rationale.
Claim 27 contains subject matter similar to claim 21, and thus, is rejected under similar rationale.
 Claim 28 contains subject matter similar to claim 16, and thus, is rejected under similar rationale. (He, Figure 6, and summary, “embodiments of the present application provide a computer readable storage medium having computer executable instructions stored thereon, the computer executable instructions causing a terminal to perform an operation in response to execution”).
Claim 29 contains subject matter similar to claim 17, and thus, is rejected under similar rationale.
Claim 30 contains subject matter similar to claim 18, and thus, is rejected under similar rationale.
Claim 31 contains subject matter similar to claim 19, and thus, is rejected under similar rationale.
Claim 32 contains subject matter similar to claim 20, and thus, is rejected under similar rationale.
Claim 33 contains subject matter similar to claim 21, and thus, is rejected under similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210400699 to Nory  al: Transitioning between different scheduling delay assumptions.
US 20210337505 to Ozturk et al: Devices for wireless communication are described in relation to a Multiple Subscriber Identify Module (MSIM) user equipment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/JULIO R PEREZ/Primary Examiner, Art Unit 2644